Citation Nr: 0710882	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  99-21 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of bunion surgery of the right foot.  

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture of the right second toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant had active service from November 1970 to June 
1975 and from November 1975 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied entitlement to the benefits currently 
sought on appeal.  

In November 2003, the appellant testified in a 
videoconference hearing before the undersigned Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  At 
the hearing, she withdrew an appeal for an earlier effective 
date for special monthly compensation.  A transcript of the 
hearing is of record.  

In April 2004, the Board remanded the case for further 
evidentiary development.  By a January 2005 rating decision, 
the agency of original jurisdiction (AOJ) granted service 
connection for the left arm disability, a complete grant of 
the benefit sought on appeal.  There is no indication that 
the appellant disagreed with the evaluation or effective 
date.  

In July 2005, the Board remanded the remaining issues for VA 
medical records and examination of the veteran's feet.  The 
records were obtained and the veteran's feet were examined.  
As the requested development has been completed, the Board 
proceeds with its review of the appeal.  




FINDINGS OF FACT

1.  The service-connected residuals of bunion surgery of the 
right foot are manifested by complaints of pain and the post 
surgical residuals of a modified bunionectomy with osteotomy 
and closing the base wedge of the 1st metatarsal with screw 
fixation.  

2.  The veteran's other service-connected foot injury 
residuals, including residuals of a fracture of the right 
second toe, are moderately severe.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of bunion surgery of the right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7, 4.20 and Code 
5280 (2006).  

2.  The criteria for a 20 percent disability rating, and no 
more, for the veteran's other service-connected right foot 
injury residuals have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 3.102, 4.7 and Code 5284 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for an increased rating and for secondary service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed at that time 
to submit any evidence in her possession that pertained to 
her claims.  Although this notice was delivered after the 
initial denial of the claims, the AOJ subsequently 
readjudicated each based on all the evidence in October 2006, 
without taint from prior adjudications.  Thus, the veteran 
was not precluded from participating effectively in the 
processing of her claims and the late notice did not affect 
the essential fairness of the decision.  

The veteran was informed of the rating criteria and effective 
date provisions of the law and regulations in time to 
participate effectively in the processing of her claims.  The 
notice required by the United States Court of Appeals for 
Veterans Claims (Court) was sent to the veteran in May 2006 
and, again, in October 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with her claims, and all 
required medical opinions have been sought.

Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Background

Review of the veteran's medical history, including her 
service medical records, discloses several problems involving 
her right foot.  During service, in May 1981, she was 
hospitalized for a lump on the lateral aspect of the right 
5th metatarsal, which had increased in sized over the 
previous year.  She also had a painful callus under the head 
of the right 5th metatarsal.  These problems were surgically 
treated with a lateral and plantar condylectomy of the head 
of the right 5th metatarsal.  

In September 1984, deformity of the 5th metatarsal head and 
head of the proximal phalanx of the 2nd right toe was 
surgically treated with resection of the 5th metatarsal head 
and arthroplasty of the 2nd toe of the right foot.  Bone was 
removed from the metatarsal heads of the 2nd and 5th toes.  

In May 1986, the veteran sustained a nondisplaced fracture of 
the proximal phalanx of her right 2nd toe, distally.  It was 
treated with casting.  

In September 1986, the veteran was hospitalized for a painful 
right bunion deformity and a painful corn on the 2nd right 
toe.  Examination disclosed a moderate hallux abducto valgus 
deformity of the right foot with metatarsus primus abductus.  
A modified bunionectomy or hallux valgus repair with 
osteotomy was performed, closing the base wedge of the 1st 
metatarsal with screw fixation.  

A November 1991 RO decision granted service connection for 
status post right foot bunion surgery, rated as 10 percent 
disabling, and service connection for residuals of a fracture 
of the right second toe, rated as noncompensable.  

Hallux valgus, the underlying inward deformity of the hallux 
(also known as the 1st or great toe) may be rated as 10 
percent disabling if it has been operated on with resection 
of metatarsal head, or if it is severe, equivalent to 
amputation of great toe.  38 C.F.R. § 4.71a, Code 5280 
(2006).  This is the maximum rating assignable under this 
rating code.  In this case, the osteotomy, removing bone from 
the 1st metatarsal and closing it with a screw approximated 
the resection of the metatarsal head and warranted the 10 
percent rating available under this rating code.  Higher 
ratings would require evaluation under other criteria, such 
as diagnostic code 5284.  

Other foot injuries which are mild or slight do not receive a 
compensable rating.  38 C.F.R. § 4.31.  They may be assigned 
a 10 rating for a moderate condition.  The next higher 
rating, 20 percent, requires a moderately severe condition.  
The next higher evaluation, and the highest under these 
criteria, is a 30 percent rating for a severe foot condition.  
A 40 percent rating would be assigned for actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Code 5284 (2006).  

In March 1999, the veteran's representative claimed increased 
benefits for the veteran's service-connected right foot 
disability, asserting that it now affected the 2nd and 3rd 
toes with chronic pain and deformity.  

On her April 1999 VA examination, the veteran complained of 
foot pain on walking and at rest, as well as with weather 
changes.  Examination disclosed a scar on the dorsum of the 
great or 1st toe from the midfoot to the nail.  The 2nd toe 
also had a scar for the length of the toe.  The 5th toe had a 
dorsolateral scar from the mid-metatarsal to the nail.  The 
great toe had 30 degrees dorsiflexion and 30 degrees plantar 
flexion, passively, and 10 degrees extension and 30 degrees 
plantar flexion, actively.  She had a cross-over toe 
deformity where the 2nd toe was over the 3rd and rubbed a 
blister on the side of the 2nd toe.  The veteran reported 
that happened with a significant amount of ambulation.  The 
assessment was a residually painful right foot.  The examiner 
noted that the crossover toe deformity seemed to be a big 
issue for the veteran and she used cotton inserts to separate 
her toes.  He expressed the opinion that it was very likely 
that her discomfort was related to her previous surgery and 
possibly due to an imbalancing at the 2nd toe.  

The May 1999 X-rays of the right foot revealed status post 
osteotomy of the 1st metatarsal.  There had been a resection 
of the head of the 5th metatarsal and proximal phalanx.  
There was effusion of the distal and middle phalanx of the 
5th digit.  The veteran was also status post bunionectomy.  
Mild degenerative changes were noted in the 1st 
metatarsophalangeal joint.  There was no acute injury, 
erosive change, or loosening of the fixation screw at the 1st 
metatarsal osteotomy site.  

In May 1999, the RO considered the involvement of the 3rd toe 
with cross-over by the 2nd and increased the evaluation for 
the residuals of a fracture of the right second toe from 
noncompensable to 10 percent disabling, under diagnostic code 
5284.  Although the disability was still characterized as 
residuals of a fracture of the right 2nd toe, it is clear 
that the RO considered the 3rd toe in assigning a higher 
rating under diagnostic code 5284.  The Board agrees that in 
light of the opinion on the April 1999 VA foot examination, 
the 3rd toe disability cannot be reasonably dissociated from 
the service-connected 2nd toe disability.  The 10 percent 
evaluation for right foot bunion surgery was continued.  The 
veteran appealed.  

The operative report of a private surgeon, A. M. M., M.D., 
dated in September 2003, shows diagnoses of callosities with 
verrucous component beneath the interphalangeal joint beneath 
the right great toe, proximal aspect, plantar surface and 
beneath the 5th metatarsal head, left; and large clavus 
opposing aspect of toes 2 and 3, right foot, i.e., distal 
interphalangeal joint right second and distal interphalangeal 
joint right, 3rd.  The operative procedures included removal 
of an exostosis from the lateral aspect of the proximal 
interphalangeal joint, right 2nd toe; removal of an exostosis 
from the medial aspect of the distal interphalangeal joint of 
the right 3rd toe; longitudinal pinning of the 2nd and 3rd toes 
of the right foot; and paring callosities.  

In November 2003, Dr. A. M. M. discussed his treatment of the 
veteran.  She had right foot abnormalities and post-operative 
contracture.  He performed surgery in September 2003 for 
correction of the 2nd and 3rd toes, as well as pinning of the 
toes and reconstruction of the proximal interphalangeal joint 
of the right 2nd toe and distal interphalangeal joint of the 
right 3rd toe.  She had recovered well from those but was 
left with post-operative soft tissue changes at the 
metatarsophalangeal joint, synovitis as well as significant 
weight bearing callosities about the 5th metatarsal head and 
the left 5th toe.  The doctor expressed the opinion that the 
veteran's foot gave her some substantial functional 
disability, as well as post-operative and post-traumatic 
abnormality.  

At her November 2003 videoconference hearing with this 
Veterans Law Judge, the veteran testified of constant pain 
when she walked, which affected the way she walked.  She said 
that her toes were sore, despite trying wider shoes.  She 
reported that she had lost a day from work every week or two, 
due to difficulty walking and standing.  She testified that 
she was taking pain medication that caused drowsiness, so she 
was not able to drive.  She described her attempts to relieve 
the pain with open toed shoes, flip-flops, and pads.  

The report of the May 2004 VA examination of the veteran's 
feet shows that she complained that she had pain on 
ambulation and could walk a quarter mile or less before she 
had to stop.  Examination of the right foot disclosed a 10 
centimeter longitudinal healed incision on the dorsomedial 
aspect of the foot, overlying the great toe 
metatarsophalangeal joint extending proximally over the first 
metatarsal and distally, stopping just short of the 
interphalangeal joint of the great toe.  There did not appear 
to be significant hallux valgus or hallux interphalangeus.  
There was a dorsal bump.  There was a 2 centimeter 
dorsolateral incision overlying the 5th toe 
metatarsophalangeal joint, which was tender to palpation.  
There was a small bunionette.  There was deformity of the 
metatarsophalangeal joint of the small or 5th toe.  The great 
toe had interphalangeal joint extension from 0 to 10 degrees 
and flexion from 0 to 30 degrees.  Subtalar joint motion was 
normal.  There was normal supination and pronation of the 
forefoot.  There was normal sensation, except over the 
surgical incisions.  There was no erythema or drainage from 
the wounds.  The assessment was that the veteran had failed 
multiple surgeries and now had hallux rigidus.  She did not 
have any hallux valgus or bunion.  She did have a bunionette.  

In June 2004, the veteran had another foot surgery.  
Operative findings disclosed previous surgical removal of the 
head of the 5th metatarsal.  There was hypertrophic bone 
about the stump of the 5th metatarsal on the medial and 
plantar aspect and an associated soft tissue mass over the 
lateral aspect of the 5th metatarsal stump.  These were 
treated with resection of the hypertrophic bone and excision 
of the bursa from the 5th metatarsal of the right foot.  

The veteran's feet were examined by VA, again, in June 2006.  
The claims folder was reviewed, along with electronic records 
and X-ray reports.  She complained that her right foot had 
constant, severe pain, which she rated at 7/10.  She denied 
weakness or fatigability.  Standing more than a few minutes 
or walking more than a few yards would increase pain to 
10/10.  She said that pain happened every day and lasted the 
rest of the day.  She was not able to wear regular shoes and 
had to stay off her feet.  Examination showed the right great 
toe to have an 18 degree hallux valgus deformity.  The scar 
on the right 5th toe measure 0.1 by 2 centimeters.  The 3rd 
toe had a 20 degree rotation deformity with a 36 degree 
flexion deformity of the distal joint.  There was an intact 
scar measuring 1 centimeter by 3 centimeters.  The 2nd toe 
had a scar measuring 0.2 centimeter by 3 centimeters.  The 
1st toe had a stable 0.2 by 2 centimeter scar.  There was 
restriction of motion of the right great toe with active 
dorsiflexion and plantar flexion to 0.  Passively, the 
examiner was able to move the joint, with pain, through 52 
degrees dorsiflexion and 25 degrees plantar flexion.  That 
caused painful motion.  The 2nd through 5th toes dorsiflexed 
with pain to 30 degrees and plantar flexed with pain from 0 
to 10 degrees actively, and passively.  There was tenderness 
throughout the right foot over the toes.  There was no 
abnormal weight bearing, weakness, or instability.  Her gait 
was antalgic.  The diagnoses were bilateral hallux valgus 
with surgical repair of the right with residual reduced range 
of motion, actively; tailor's bunion of the 5th toe with 
surgical repair of the right; flexion deformity of the right 
toe with surgery; and deformity of the second toe with 
surgical intervention.  The examiner noted that the range of 
motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  

The record also contains VA clinical notes.  The most recent 
deal with the left foot.  

Discussion

As noted above, the right 1st or great toe currently has the 
maximum rating assignable for the post surgical residuals of 
hallux valgus under diagnostic code 5280.  The veteran's 
remaining foot disabilities are rated under diagnostic code 
5284 for other foot injuries.  While these have been 
consistently characterized as residuals of a fracture of the 
2nd toe, the record shows more extensive involvement of the 
2nd toe as well as involvement of the 3rd and 5th toes.  The 
problem with the 5th toe began in service with surgery in May 
1981 and resection of the metatarsal head in September 1984.  
Also in September 1984, the 2nd toe had removal of bone in an 
arthroplasty.  Then there was the fracture of the 2nd toe in 
1986.  The 2nd toe was still a problem and affected the 3rd 
toe, requiring another surgery and pinning of both toes in 
2003.  Despite these surgeries, the veteran continues to have 
pain when she uses the foot.  Review of the recent findings 
shows that the toes remain significantly symptomatic, with 
pain on walking and standing, an antalgic gait, and 
limitation of toe motion.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that these symptoms 
approximate a moderately severe level of foot disability 
warranting a 20 percent rating.  38 C.F.R. §§ 3.102, 4.7 
(2006).  The disability manifestations do not approximate a 
severe disability, which would require more surgical 
residuals with greater limitations of motions and other 
restrictions of foot function.   

In light of the time this claim has been pending, the Board 
has considered the issues raised by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999) and whether staged ratings 
should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 10 percent for residuals of 
bunion surgery of the right foot is denied.  

A disability rating of 20 percent, and no more, for other 
right foot injuries is granted, subject to the laws and 
regulations governing the payment of monetary awards.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


